t c no united_states tax_court marvin l white and phyllis white petitioners v commissioner of internal revenue respondent docket no filed date ps submitted requests for abatement of interest to the irs which were denied prior to date the date of enactment of sec_6404 i r c ps now seek review of the failure to abate interest pursuant to sec_6404 held we lack jurisdiction to review the denial of ps' requests for abatement of interest robert l white for petitioners christal hillstead for respondent opinion cohen chief_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction the issue is whether the court has jurisdiction pursuant to sec_6404 to review respondent's determination denying petitioners' claims for abatement of interest the resolution of this issue turns on the effective date of sec_6404 unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed background petitioners are husband and wife who resided in wenatchee washington at the time the petition was filed following the conclusion of deficiency proceedings on date respondent made assessments of deficiencies and additions to tax for the taxable years through petitioners paid dollar_figure on date which represented a payment of the assessments indicated as due on their through accounts as calculated by a revenue_officer who was assigned for collection it was subsequently determined that additional interest was due petitioners contacted an internal_revenue_service problem resolution office and on date that office sent a letter to petitioners that included a computation of interest to date these computations omitted computations of interest accruing from date to date on date petitioners filed claims with the fresno service_center requesting abatement of interest for the taxable years through the fresno service_center sent a letter to petitioners denying abatement of the total amount of interest requested in petitioners' claims but in the letter stated that no interest would be charged for the period from date to date this letter also advised petitioners of their right to appeal the service center's determination to an internal_revenue_service appeals_office petitioners exercised their appeal rights on date a final_determination letter was issued by the appeals_office stating that petitioners' claims for abatement of interest for the taxable years through were disallowed except that interest was abated for the period from date to date shortly thereafter a computation of the amounts of unabated interest was made by a revenue_officer on date pursuant to petitioners' request on date petitioners filed the petition commencing this case therein petitioners request that the court abate the interest assessed for the taxable years and attached to the petition is a copy of the revenue officer's letter dated date including an interest computation other attachments include a second letter from a revenue_officer dated date and a letter from an appeals officer dated date all of the attachments concern the computation of interest and provide explanations of the amounts of interest previously assessed for the taxable years through including the amounts abated for the period from date to date on date respondent moved to dismiss this case on the ground that petitioners' requests for abatement of interest were submitted to the internal_revenue_service irs prior to date and alternatively on the ground that the petition was not timely filed within the time prescribed by sec_6404 discussion the issue for decision is whether the court has jurisdiction to review the denial of petitioners' requests for abatement of interest resolution of the issue turns on the effective date of sec_6404 added by sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 sec_6404 authorizes actions in this court for review of respondent's denial of a request for abatement of interest under sec_6404 that section provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest sec_302 of tbor provides that sec_6404 applies to requests for abatement after the date of the enactment of this act tbor was enacted on date respondent contends that we lack jurisdiction in this case because petitioners submitted their requests for abatement prior to date according to respondent the effective date provision of tbor sec_302 provides that jurisdiction is only applicable to requests for abatement that are submitted after date alternatively respondent contends that we lack jurisdiction on the ground that the petition was not timely filed within days of the mailing of the final notice disallowing petitioners' claim_for_abatement of interest petitioners' primary position is that their requests for abatement of interest are continuous and ongoing and that their petition itself is a further request for abatement in addition they contend that the petition was timely filed within days from the mailing of the final_determination by the commissioner not to abate interest finally petitioners submit that they are entitled to make subsequent requests for abatement of interest for the purposes of qualifying as a request for abatement made after date in banat v commissioner t c ___ date we considered the question of the court's jurisdiction to review the commissioner's denial of a request for abatement of interest where the request was filed prior to date but denied after date in that case we concluded that tbor sec_302 which establishes the effective date of sec_6404 does not preclude the consideration of requests for abatement of interest pending on date in reaching that conclusion we rejected the commissioner's position that the court lacks jurisdiction to review the commissioner's denial of requests for abatement of interest that were filed with the irs prior to date in situations where the requests are continuing considered and denied after the date of enactment of tbor this case unlike banat v commissioner supra does not involve a request for abatement of interest pending after date rather petitioners' requests for abatement were made and denied prior to date consistent with our holding in banat we conclude that sec_6404 is not applicable to requests for abatement made and denied prior to the date of the enactment of tbor accordingly we hold that we lack jurisdiction to review the denial of petitioners' requests for abatement in reaching this conclusion we have considered petitioners' arguments that their requests for abatement of interest are continuing and ongoing that the petition itself is a request for abatement of interest and that they may resubmit their requests for abatement of interest in order to qualify as requests for abatement after the date of the enactment these arguments are to no avail as pointed out on numerous occasions the jurisdiction of this court is strictly limited by statute and we may not enlarge upon that statutory jurisdiction 66_tc_61 our statutory authority pursuant to sec_6404 is to decide whether the commissioner's final_determination not to abate interest was an abuse_of_discretion and that section does not authorize us independently to receive and consider requests for abatement of interest further future requests for abatement of interest which petitioners may or may not file with the irs have no bearing on our jurisdiction in this proceeding because petitioners' requests for abatement of interest were made and denied prior to the enactment of sec_6404 there is no applicable 180-day period to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
